           Case 1:15-cr-00706-VSB Document 996 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                 3/23/2021
UNITED STATES OF AMERICA                                  :
                                                          :
                                                          :
                      - against -                         :    S5 15-CR-706 (VSB)
                                                          :
                                                          :   OPINION & ORDER
NG LAP SENG,                                              :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

        For the reasons set forth at the conference held on March 17, 2021, and without objection

from Defendant Ng Lap Seng (“Defendant” or “Ng”), it is hereby ORDERED that:

           1.    Government’s Motion for Reconsideration.        The Government’s motion for

reconsideration, (Doc. 991), of the Court’s decision of March 15, 2021, (Doc. 989), granting

compassionate release in light of the COVID-19 pandemic is DENIED for the case-specific

reasons set forth at the conference held on March 17, 2021, including that Defendant was

previously informed that his motions for compassionate release and reconsideration were already

granted.

           2.    Stay of the Court’s Release Decision and Timing of the Release of Defendant.

On March 15, 2021, I granted the Government’s request for a stay of the Court’s decision. (Doc.

992.) The parties had previously agreed that the stay should be vacated on the business day

following Defendant receiving his second shot of the Moderna vaccine or on March 29, 2021,

whichever date is earlier. On March 23, 2021, defense counsel informed the Government and me


                                                         1
         Case 1:15-cr-00706-VSB Document 996 Filed 03/23/21 Page 2 of 2




that Defendant had received his second dose of the Moderna vaccine earlier that day. As such, the

stay is VACATED and the Federal Bureau of Prisons (“BOP”) shall deem the sentence of

Defendant amended to time served, with all other conditions set forth in the judgment of conviction

unchanged, pursuant to 18 U.S.C. § 3582 and the Court’s decision of March 15, 2021.

        3.     Transfer of Defendant to Immigration and Customs Enforcement. Upon his

release from imprisonment by the BOP, Defendant shall be transferred to United States

Immigration and Customs Enforcement (“ICE”) and thereafter promptly removed from the United

States pursuant to the order of judicial removal previously issued by this Court. (Doc. 782). ICE

shall take all reasonable steps to effect such removal safely (for both Defendant and those with

whom he may come in contact) in light of the COVID-19 pandemic and consistent with applicable

regulations and procedures.

        4.     Transfer of Defendant’s Passports. Defendant’s passports, currently in the

custody of Xue Huang, shall be sent to ICE Enforcement and Removal Operations, pursuant to

instructions previously provided to defense counsel by ICE, so as to effect Defendant’s removal.

SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                2
